Citation Nr: 1221312	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right femur disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for irritable colon syndrome.

4.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 20 percent for cervical spine stenosis with herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO in St. Louis, Missouri, denied service connection for right femur arthritis, irritable colon syndrome, GERD, and right shoulder tendon inflammation, and denied increased ratings for bilateral hearing loss and a cervical spine disability.  The Veteran was notified of this decision by the RO in December 2008, and he filed a notice of disagreement in January 2009.  In April 2009, the RO issued a statement of the case and, in June 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

In a December 2009 rating decision, the RO granted service connection for degenerative joint disease of the right shoulder, representing a full grant of the benefit sought for disability characterized as right shoulder tendon inflammation.

The Board has recharacterized that portion of appeal involving a right femur disability (formerly listed as right femur arthritis) as reflected on the title page.  The Board notes, however, that this perfected appeal is limited to disability of the femur itself.  

The Board's decision addressing the service connection claim for a right femur disability is set forth below.  The claims for service connection for GERD and for  irritable colon syndrome, as well as the claims for increased ratings for bilateral hearing loss and for cervical spine disability, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, that in the January 2008 claim, the Veteran requested, inter alia, that he be  re-evaluated for "Right femur for arthritis," "Irritable colon," and "Gastroesophageal reflux disease."  These issues were adjudicated by the RO as service connection claims.  However, the January 2009 notice of disagreement clearly reflects that the Veteran had been asking for increased evaluations for service-connected disabilities.  He noted that he had already been awarded service connection for these conditions, expressly referencing an enclosed letter dated in February 2000 that he had received from VA awarding service connection for, inter alia, "impairment of femur" and "irritable colon."  The Veteran stated that "All I did was ask for a re-evaluation on January 14, 2008."  From review of the record, the Board finds it most likely that the increased rating requests were intended for the Veteran's service-connected "residual, excision fibroma, right hip with bone graft right iliac crest" and "nonulcerative dyspepsia."  Furthermore, the Veteran stated in his June 2009 substantive appeal that his "entire body is riddled with arthritis and it is very painful."  He specifically noted that he has "pain in my neck, shoulders, hands, hips and knees."  

Because the Veteran is already in receipt of service connection for disabilities of the digestive system, right hip, neck, right shoulder, and left shoulder, the Board finds that he has raised claims of entitlement to increased ratings for those issues.  The Board further finds that the Veteran has raised claims of entitlement to service connection for arthritis in the remaining joints.  Inasmuch as these matters have yet to be addressed by the RO, they are not properly before the Board, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  Other than the service-connected residuals of fibroma excision of the right hip with bone graft, right iliac crest, there is no competent, probative evidence evem suggesting that the Veteran has, or ever has has, a femur disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a right femur disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim of entitlement to service connection for a right femur disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and non-VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim for service connection for a right femur disability.  However, on these facts, as discussed in more detail, below, no such examination is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain, or development required to create any additional evidence to be considered, in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reflect that the Veteran sought treatment on several occasions, from April 1980 to October 1986, for benign lesions in the right upper femur.  The provisional classification of these lesions following a March 1981 x-ray was of "enchondromatous sclerosing myxolipoma."  Subsequent to the 1981 excision of these initial lesions, service treatment records from 1985 and October 1986 note new complaints in the same location.  The Veteran's service treatment records do not reflect that he complained of, or sought treatment for, a disability of the right femur other than one involving his benign lesions.  The only pertinent findings and complaints that are noted on his January 1995 retirement examination and medical history reports involve the service-connected lesions.  Hence, the service treatment records reflect no complaint, finding pertinent to the claim currently under consideration.

The Board also points out that no competent post-service evidence even suggests the presence of a current right femur disability other than his service-connected residuals, excision fibroma, right hip with bone graft right iliac crest.  This evidence includes a March 2008 private radiology report noting a rim-calcified lesion in the lateral intertrochanteric right femur, highly likely a benign lesion, and a July 2009 VA medical record describing x-ray findings of an ovoid lesion with sclerotic margin in the proximal femoral shaft.  The record contains no medical suggestion that either of these findings represents a pathology that is separate from his service-connected disability.
 
Where, as here, medical evidence does not establish that the Veteran has a diagnosis of any right femur disability (other than that for which service connection is currently in effect) upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In adjudicating this claim, the Board has considered the Veteran's assertions, as well as those advanced by his representative, on his behalf; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of whether the Veteran has the disability for which service connection is sought, and, if established, the medical etiology of such disability.  In this case, these matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

Signifcantly, neither the Veteran nor his representive has presented, identified, or even alluded to the existence of medical evidence or opinion that would provide competent support for the claim.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo an examination or to obtain an opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted, the record does not reflect any distinct right femur disability apart from the disability for which service connection has already been granted.  Inasmuch as the record is devoid of any competent, credible, and/or probative evidence to support a finding that the Veteran has the disability, or has had "persistent or recurrent symptoms" of the disability for which service connection is sought, the fundamental requirements for obtaining a VA medical examination is not met with respect to the claims..

For all the foregoing reasons, the claim for service connection for service connection for a right femur disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right femur disability is denied.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for GERD and irritable colon syndrome, and increased ratings for bilateral hearing loss and cervical spine stenosis with herniated nucleus pulposus, is warranted.

The Board notes that the Veteran was granted service connection for nonulcerative dyspepsia in August 1995.  He was assigned a 10 percent rating from June 1, 1995.  This disability was rated as analogous to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  

As discussed in the Introduction above, the Board has concluded that the Veteran's January 2008 claim was, in fact, a request for an increased rating for his service-connected nonulcerative dyspepsia.  Unlike with the right femur disability claim above, however, which was denied based on the lack of a diagnosis beyond that for which the Veteran is already service-connected, the Board notes that the Veteran has actually been diagnosed with GERD.  

According to 38 C.F.R. § 4.113, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 and 38 C.F.R. § 4.113.

In the case at hand, the Veteran's nonulcerative dyspepsia has been rated as irritable colon syndrome under Diagnostic Code 7319.  However, the May 2009 VA QTC examiner diagnosed the Veteran's nonulcerative dyspepsia as GERD.  The symptoms that are described by Diagnostic Code 7319 overlap, to some extent, with those of Diagnostic Code 7305, which is used to rate duodenal ulcers, and is applied to GERD by analogy.  

The Board thus finds these service connection claims to be inextricably intertwined with the increased rating claim for nonulcerative dyspepsia.  The Board finds that a remand of the GERD and irritable colon syndrome issues is necessary to allow the RO to appropriately assess the severity of the Veteran's service-connected digestive disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Specifically, a remand is necessary in this case in order to determine whether, or the extent to which, the Veteran's nonulcerative dyspepsia symptoms overlap with those of GERD and irritable colon syndrome.  Such a determination will aid VA in determining whether a separate grant of service connection for GERD or irritable colon syndrome is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Here, the record reflects that the Veteran's service-connected bilateral hearing loss was last evaluated in May 2008, while his service-connected cervical spine stenosis with herniated nucleus pulposus was last evaluated in May 2009.  Given the amount of time that has passed since these examinations, the Board finds that these examinations are inadequate for rating the Veteran's disabilities.  

To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss and cervical spine disability, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA audiology, orthopedic, and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may result in denial of the claims for service connection, and shall result in denial of the claims for increased rating.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes VA treatment records from the Martinsburg, West Virginia, VA Medical Center (VAMC) dated through December 18, 2009.  Hence, there remains the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011)

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  For all claims, the RO should consider all evidence added to the record since the RO's last adjudication of the claims. Moreover, adjudication of each increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Martinsburg VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated after December 18, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period.

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA audiological evaluation, by an audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the audiologist and the evaluation report should reflect consideration of the Veteran's documented history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The functional effects caused by bilateral hearing loss should be fully addressed, and the physician should provide an assessment of the impact of the Veteran's bilateral hearing loss on his employment and daily life, in a printed (typewritten) report.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations of his cervical spine, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and report of examination should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's cervical spine stenosis with herniated nucleus pulposus, to particularly include any upper extremity radiculopathy.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected cervical spine disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the cervical spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the cervical spine; and, if so whether such ankylosis is favorable or unfavorable.

The physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)--specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include any examination(s) deemed necessary in order to adjudicate the GERD and irritable colon syndrome claims), the RO should adjudicate the matters remaining on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims for increased rating) and legal authority (to include, with respect to the increased rating claims,  consideration of whether 'staged' rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate).

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


